Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 1 of 12 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

BILL BUSTER,

            Plaintiff,

v.                                                  CASE NO.:

THE CATHEDRAL CHURCH
OF ST. PETER, INC., and
STEPHEN BURNUM MORRIS, individually,

         Defendants.
______________________________/

                           WAGE THEFT COMPLAINT
                         AND DEMAND FOR JURY TRIAL

      Plaintiff, BILL BUSTER (“Plaintiff”), hereby sues the Defendants, THE

CATHEDRAL CHURCH OF ST. PETER, INC. (“CATHEDRAL”) and STEPHEN

BURNUM MORRIS (“MORRIS”) (collectively “Defendants”) and alleges as

follows:

                  JURISDICTION, VENUE AND PARTIES

      1.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 28 U.S.C. § 1343.

      2.    Venue is proper in this Court because all facts material to all claims

set forth herein occurred in Pinellas County, Florida.

      3.    At all times material, Plaintiff is and was a citizen of Florida.

      4.    At all times material, Defendant CATHEDRAL was/is a Florida Not

For Profit Corporation with its principal place of business at 140 4th Street North,

                                 · LECHNER LAW ·
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 2 of 12 PageID 2




St. Petersburg, FL 33701 with a registered agent identified as Stephen Burnum

Morris, 140 4th Street North, St. Petersburg, FL 33701.

       5.     At all times material, Defendant MORRIS is and was a resident of

Pinellas County.

                           GENERAL ALLEGATIONS

       6.     Defendant CATHEDRAL operates an Episcopal cathedral at the

corner of Fourth Street and Second Avenue N. in St. Petersburg.

       7.     Defendant MORRIS is the Dean of CATHEDRAL. In that position,

MORRIS exercises significant control over the Defendant’s operations, has the

power to hire and fire employees, the power to determine salaries, the

responsibility to maintain employment records and has operational control over

significant aspects of the company’s day-to-day functions.

       8.     Defendants are employers as defined by the Fair Labor Standards Act,

as amended, 29 U.S.C. § 216(b), et seq. (“FLSA”).

       9.     At all material times, Defendants were an enterprise covered by the

FLSA, and as defined by 29 U.S.C. §203(r) and 203(s) and during all relevant times

had at least two employees and had an annual dollar volume of sales or business

done of at least $500,000.

        10.   Plaintiff was employed by Defendants from 2004 through June 8,

2021 as sexton, a lay employee primarily responsible for cleaning and maintenance

of the facility.

       11.    Plaintiff was engaged in interstate commerce as a substantial part of

                                         2
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 3 of 12 PageID 3




his work during his employment with Defendants.

      12.    As a sexton, Plaintiff regularly and recurrently utilized the internet,

telephone, interstate wires and similar agencies for communication across state

lines to submit and receive billing, purchasing and other data and information to

and from outside the state of Florida. By way of example, Plaintiff regularly and

recurrently placed orders via the internet for materials from various out-of-state

vendors, including Amazon and regularly and recurrently handled credit card

transactions via the interstate wires.

      13.    As a sexton, Plaintiff regularly and recurrently travelled on the

interstate highways to purchase and obtain goods and materials that moved across

state lines, including goods and materials from Sam’s Club, Home Depot and other

vendors.

      14.    During the three years prior to Plaintiff’s termination, Defendants

engaged in several unlawful practices constituting wage theft, including the

following:

             a.    Defendants switched Plaintiff’s position from hourly to

salaried, improperly misclassified him as “exempt” from the FLSA overtime

requirements, and failed to pay him overtime compensation for hours Plaintiff

routinely worked in excess of forty (40) hours a workweek.

             b.    Defendant CATHEDRAL breached its employment contract

with Plaintiff, breached its duties under Defendant’s 403(b) written program, and

violated the federal Employee Retirement Income Security Act (“ERISA”) by

                                         3
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 4 of 12 PageID 4




unilaterally terminating and/or altering its employer contributions to Plaintiff’s

403(b) plan in a discriminatory manner and without providing notice to Plaintiff.

              c.       Defendant CATHEDRAL breached its employment contract

with Plaintiff and violated ERISA by unilaterally excluding spousal health

insurance coverage to Plaintiff in a discriminatory manner and without providing

notice to Plaintiff.

              d.       Defendants unlawfully discriminated against Plaintiff after he

objected to the aforestated unlawful wage theft practices by, inter alia, Defendant

MORRIS disciplined Plaintiff, angrily spewed the word “f—k” and other hateful

vulgarity towards Plaintiff multiple times thereby creating a hostile work

environment, threatened termination of Plaintiff’s employment, and ultimately

terminated his employment.

              e.       Defendants    unlawfully   retaliated   against   Plaintiff   by

terminating his employment because he filed a valid workers’ compensation claim.

       15.    At all times material, Defendants acted with malice and with reckless

disregard for Plaintiff’s rights.

       16.    Plaintiff has been required to retain the undersigned counsel to

represent him in this action and is obligated to pay them a reasonable fee for their

services.

                                COUNT I
                   OVERTIME – FLSA (BOTH DEFENDANTS)

       17.    Plaintiff hereby incorporates by reference the allegations contained in


                                            4
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 5 of 12 PageID 5




Paragraphs 1 to 16 as if fully restated herein.

      18.    This action is brought under the FLSA to recover unpaid overtime

compensation owed to Plaintiff.

      19.    Plaintiff was an employee of Defendants under the FLSA.

      20.    Plaintiff routinely worked in excess of forty (40) hours a workweek

but was not paid overtime compensation at a rate of time and one-half as required

by the FLSA.

      21.    Defendants failed to comply with the FLSA because Plaintiff was

regularly required to work in excess of forty (40) hours a workweek but was not

paid overtime compensation as required by the FLSA.

      22.    Defendant MORRIS is subject to individual liability under the FLSA

because he acted directly or indirectly in the interest of the employer in relation to

Plaintiff, exercised significant control over the company’s operations, has the

power to hire and fire employees, the power to determine salaries, the

responsibility to maintain employment records and has operational control over

significant aspects of the company’s day-to-day functions.

      23.    Defendants’ violations of the FLSA were knowing, willful and in

reckless disregard of the rights of Plaintiff. Defendants did not have reasonable

grounds for believing that their acts were not a violation of the FLSA.

      24.    Defendants’ failure to pay Plaintiff overtime compensation for hours

worked over forty (40) in any workweek constitutes a violation of the FLSA.

      25.    Plaintiff has suffered harm, including unpaid overtime compensation,

                                          5
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 6 of 12 PageID 6




as a direct result of Defendants’ failure to pay Plaintiff overtime compensation as

required by the FLSA.

      WHEREFORE, Plaintiff respectfully requests that this Court issue an

Order awarding damages in the amount of the unpaid overtime compensation

owed, awarding liquidated damages pursuant to 29 U.S.C. § 216(b), awarding

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b), awarding

injunctive relief requiring Defendants to comply with the FLSA, and awarding all

such other relief as the Court deems just and appropriate.

                            COUNT II
              UNPAID WAGES (DEFENDANT CATHEDRAL)

      26.    Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 16 as if fully restated herein.

      27.    This is a common law claim for unpaid wages based upon Defendant

CATHEDRAL’s breach of its duty under the employment agreement with Plaintiff

to pay him wages in the form of employer contributions to Plaintiff’s 403(b) plan,

full payment of Plaintiff’s spousal health insurance coverage premiums and

payment for his mobile phone and monthly mobile phone contract fees.

      28.    Defendant CATHEDRAL entered into a verbal employment

agreement with Plaintiff pursuant to which Defendant CATHEDRAL promised

Plaintiff that Defendant would pay bi-weekly employer contributions to Plaintiff’s

403(b) plan at five percent automatically and match Plaintiff’s contributions up to

four percent for a total thirteen percent of Plaintiff’s wages and that Defendant


                                          6
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 7 of 12 PageID 7




would pay in full Plaintiff’s spousal health insurance coverage premiums as part of

his remuneration.

       29.      Defendant CATHEDRAL had a contractual duty to pay employer

contributions bi-weekly to Plaintiff’s 403(b) plan at five percent automatically and

match Plaintiff’s contributions up to four percent for a total thirteen percent of

Plaintiff’s wages and to pay in full Plaintiff’s spousal health insurance coverage

premiums.

       30.      Defendant CATHEDRAL did not pay, and Plaintiff is owed, employer

contributions to Plaintiff’s 403(b) plan and full payment of Plaintiff’s spousal

health insurance coverage premiums that were promised to him, but not paid, by

Defendant CATHEDRAL. Accordingly, Defendant CATHEDRAL breached its duty

to Plaintiff.

       31.      Defendant CATHEDRAL also promised to provide Plaintiff a mobile

phone and pay his monthly mobile phone contract fees because, inter alia,

Defendants expected Plaintiff to be on call 24 hours a day, 7 days a week and also

had to be available to arm the alarm every night at 10:00 pm to midnight and then

every morning at 5:50 a.m. seven days a week.

       32.      Defendant CATHEDRAL failed to provide Plaintiff a mobile phone or

pay his monthly mobile phone contract fees, thereby breaching its duties under the

employment contract with Plaintiff.

       33.      Plaintiff’s unpaid employer contributions to Plaintiff’s 403(b) plan,

Plaintiff’s unpaid spousal health insurance coverage premiums, and unpaid mobile

                                           7
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 8 of 12 PageID 8




phone expenses constitute unpaid wages which are owed and payable by

Defendant CATHEDRAL pursuant to Florida Statute Chapter 448.

      34.      Defendant CATHEDRAL, despite Plaintiff’s reasonable attempts to

obtain payment of these earned monies, has failed and refused to make payment

to Plaintiff as required by Florida common law and Chapter 448.

      35.      As a result of Defendant’s failure to pay earned wages, Plaintiff

has suffered damages, including unpaid wages, interest and attorneys’ fees.

      WHEREFORE, Plaintiff prays for the following relief: Awarding damages in

the amount of the unpaid wages owed, plus attorneys’ fees and costs pursuant to

Fla. Stat. § 448.08, and awarding all such other relief as the Court deems just and

appropriate.

                             COUNT III
                WRONGFUL TERMINATION BY DEFENDANT
                 IN VIOLATION OF FLA. STAT. § 440.205
                      (DEFENDANT CATHEDRAL)

      36.      Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 16 as if fully restated herein.

      37.      Florida Statute § 440.205 states as follows:

      No employer shall discharge, threaten to discharge, intimidate, or
      coerce any employee by reason of such employee’s valid claim for
      compensation or attempt to claim compensation under the Workers’
      Compensation Law.

      38.      On or about March 27, 2021, Plaintiff suffered a workplace injury

when he injured his back while performing work for Defendants.

      39.      Plaintiff engaged in statutorily protected activity by filing a valid claim

                                             8
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 9 of 12 PageID 9




or attempting to file a claim for workers’ compensation benefits.

       40.   Defendant discharged Plaintiff because of his statutorily protected

activity.

       41.   As a result of Defendant’s unlawful actions, Plaintiff has suffered

economic and emotional damages.

       WHEREFORE, Plaintiff prays for the following relief:           (i) Economic

damages, including lost wages, benefits, and other remuneration; (ii)

Reinstatement of full fringe benefits; (iii) Front and back pay; (iv) Any other

compensatory damages allowable under the law; (iv) Prejudgment and post-

judgment interest; and (v) Any other relief the Court deems appropriate.

                             COUNT IV
                  VIOLATION OF ERISA, 29 U.S.C. § 1140
                          (BOTH DEFENDANTS)

       42.   Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 16 as if fully restated herein.

       43.   Pursuant to 29 U.S.C. § 1140, it is “unlawful for any person to

discharge, fine, suspend, expel, discipline, or discriminate against a participant or

beneficiary for exercising any right to which he is entitled under the provisions of

an employee benefit plan, this subchapter, … or for the purpose of interfering with

the attainment of any right to which such participant may become entitled under

the plan, this subchapter, or the Welfare and Pension Plans Disclosure Act.”

       44.   Plaintiff was a participant or beneficiary of employee benefit plans

sponsored by the Defendant, to wit Defendant’s 403(b) plan and Defendant’s

                                          9
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 10 of 12 PageID 10




health insurance plan, which were established pursuant to and regulated by the

provisions of ERISA.

      45.    Plaintiff exercised his rights to which he was entitled under the

provisions of Defendant’s 403(b) plan and Defendant’s health insurance plan by

objecting to Defendants’ refusal to pay bi-weekly employer contributions to

Plaintiff’s 403(b) plan and its refusal to pay in full Plaintiff’s spousal health

insurance coverage premiums, both of which were required under the applicable

benefit plans and the employment contract between Plaintiff and Defendant

CATHEDRAL.

      46.    Defendants discharged, disciplined and discriminated against

Plaintiff for exercising his rights to which he was entitled under these benefit plans.

      47.    Defendant MORRIS disciplined Plaintiff, angrily spewed the word “f—

k” and other hateful vulgarity towards Plaintiff multiple times thereby creating a

hostile work environment, threatened termination of Plaintiff’s employment, and

ultimately terminated his employment.

      48.    Defendants took these actions against Plaintiff for the purpose of

interfering with his attainment of his rights to which he was entitled under

Defendant’s 403(b) plan and Defendant’s health insurance plan.

      49.    At all times material hereto, Defendants had a specific intent to

interfere with Plaintiff’s attainment or rights to bi-weekly employer contributions

to Plaintiff’s 403(b) plan and payment in full Plaintiff’s spousal health insurance

coverage premiums.

                                          10
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 11 of 12 PageID 11




        50.   In an effort to prevent Plaintiff from learning of their unlawful

interference, Defendants stopped providing Plaintiff with paystubs detailing the

deductions from his remuneration and refused to provide such documentation

even when Plaintiff requested it.

        51.   By the conduct described herein, Defendants violated 29 U.S.C. §

1140.

        52.   As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiff has suffered a loss of wages and other benefits, increased health care costs,

an impairment of his employment records, emotional distress, humiliation and

loss of professional standing, and has also incurred litigation costs as a result

thereof.

        53.   As a result of Defendants’ unlawful conduct set forth above, Plaintiff

is entitled to compensation for any and all lost wages and benefits, consequential

damages and reasonable attorneys’ fees and costs.

        WHEREFORE, Plaintiff prays for the following relief: (i) Economic damages

to compensate him for past and future financial losses, emotional pain, suffering,

inconvenience, and mental anguish; (ii) Compensatory damages to recover

benefits due to him under Defendant’s plans in an amount equal to (1) that amount

which Defendant is obligated to pay plus (2) interest thereon; (iii) An injunction

enjoining Defendants from continuing to engage in the unlawful conduct described

herein; (iv) An award of Plaintiff’s costs and expenses of this action, along with

reasonable attorneys’ fees pursuant to ERISA, 29 U.S.C. § 1132(g); and (v) Any

                                          11
Case 8:21-cv-01865-SDM-AEP Document 1 Filed 08/04/21 Page 12 of 12 PageID 12




other relief the Court deems appropriate.

                            JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues.

      DATED this 4th day of August, 2021.

                                       Respectfully submitted,



                                       /s/ Jay P. Lechner________
                                       Jay P. Lechner, Esq.
                                       Florida Bar No.: 0504351
                                       LECHNER LAW
                                       Jay P. Lechner, P.A.
                                       Fifth Third Center
                                       201 E. Kennedy Blvd., Suite 412
                                       Tampa, Florida 33602
                                       Telephone: (813) 842-7071
                                       Facsimile: (813) 225-1392
                                       jplechn@jaylechner.com
                                       admin@jaylechner.com
                                       Attorneys for Plaintiff




                                          12
